Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9: lines 4 recites “a pinion shaft”.  Line 7 recites “a pinion shaft”.  The second instance should be --the pinion shaft--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the end portion configured by forming”. The metes and bounds of the claim are unclear.  For example, it is unclear what process and/or structure is intended to be conveyed by “configured by forming”. Are all machine elements inherently configured by forming? What processes/structures are included/precluded by the limitation?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuechsel U.S. 8,667,858.
Re clm 1, Fuechsel discloses a fixed bearing (51, Fig. 3d and 11b) for a steering gear (100, Fig. 2a), comprising a rotary bearing (60) that includes an inner bearing ring (62) configured to receive a pinion shaft (90) of the steering gear, and an outer bearing ring (61) configured to be received in a bearing sleeve (51b); and a pivot ring (51a) having an outer ring (see annotated Figs. 11a and 11b below) and an inner ring (annotated Fig. 11a and 11b), the outer and inner rings pivotably connected by at least one torsion web (annotated Fig. 11a), wherein the inner ring is connected to the bearing sleeve (annotated Fig. 11b) and the outer ring is configured to mount the fixed bearing in a housing (20, Fig. 2b) of the steering gear, and wherein the inner ring and the outer bearing ring of the rotary bearing are disposed so as to be braced between an axial detent (annotated Fig. 11b) of the bearing and a tension ring (annotated Fig. 11b).

    PNG
    media_image1.png
    383
    599
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    591
    572
    media_image2.png
    Greyscale

Re clm 2, Fuechsel further discloses the axial detent is defined by an end portion of the bearing sleeve, the end portion configured by forming (annotated Fig. 11b).
Re clm 3, Fuechsel further discloses the inner ring (annotated Fig. 11b above) and the bearing outer ring of the rotary bearing are disposed between the axial detent of the bearing sleeve and the tension ring (as shown in annotated Fig. 11b).
Re clm 5, Fuechsel further discloses the tension ring is disposed within the bearing sleeve (annotated Fig. 11b).
Re clm 6, Fuechsel further discloses the bearing sleeve externally (external is considered to be downward in Fig. 11b) defines a supporting protrusion (annotated Fig. 11b).
	Re clm 8, Fuechsel discloses a method of producing a fixed bearing that includes a rotary bearing (51, Fig. 3d and 11b) and a pivot ring (outer ring, torsion web and inner ring of annotated Fig. 11a), the rotary bearing including an inner bearing ring (62, Fig. 2b) configured to receive a pinion shaft (90) of a steering gear (100, Fig. 2a) and an outer bearing ring (61) configured to be received in a bearing sleeve (51; annotated Fig. 11a and 11b), the pivot ring having an outer ring (annotated Fig. 11a and 11b) and an inner ring (annotated Fig. 11a and 11b) that are pivotably connected by at least one torsion web (annotated Fig. 11a), the inner ring connected to the bearing sleeve (annotated Fig. 11b) and the outer ring configured to mount the fixed bearing in a housing of the steering gear (shown in Fig. 2b), the method comprising: positioning the rotary bearing and the inner ring of the pivot ring within the bearing sleeve (as shown in Fig. 11b), between an axial detent (annotated Fig. 11b) of the bearing sleeve and the tension ring; and generating a predefined force (col. 7: lines 52-53) configured to brace the inner ring of the pivot and the outer ring of the rotary bearing between the axial detent of the sleeve and the tension ring.
	Re clm 9, Fuechsel discloses a steering gear (100, Fig. 2a) for a steering system of a motor vehicle, comprising a gear wheel (40), a pinion shaft (90) that includes a helical pinion, configured to mesh with the gear wheel; and a fixed bearing including: a rotary bearing (60) with an inner bearing ring (62) configured to receive the pinion shaft of the steering gear and an outer bearing ring (61) configured to be received in a bearing sleeve (51), and a pivot ring (outer ring, torsion web and inner ring of annotated Fig. 11a) having an outer ring and an inner ring that are pivotably connected by at least one torsion web, the inner ring connected to the bearing sleeve (Fig. 11b), the inner ring and the outer bearing ring of the rotary bearing disposed so as to be braced between an axial detent (annotated Fig. 11b) of the bearing sleeve and a tension ring, wherein the pinion shaft on one side of the helical pinion is mounted in the fixed bearing (FL, Fig. 2b) and wherein the outer ring of the pivot ring of the fixed bearing is mounted directly or indirectly in a housing (20) of the steering gear.
	Re cm 10, Fuechsel further discloses the pinion shaft is configured to be connected in a rotatably driving manner to a steering motor of the steering system (col. 6: lines 59-61).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fuechsel U.S. 8,667,858 as applied to claim 1 above.
Fuechsel discloses all the claimed subject matter as described above.
Re clm 4, Fuechsel further discloses a pretensioning force causing the bracing (col. 7: lines 52-53).
Fuechsel does not disclose the pretension amount and thus does not disclose the pretensioning force is at least 8kN.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fuechsel and provide the pretensioning force is at least 8kN, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Pretension is a well-known bearing result effect variable.  Providing too little pretension yields a bearing that has too much play resulting in uneven wear of the bearing and degraded bearing performance. On the other hand, applying too much pretension exerts unnecessary force between the raceways and the rolling elements resulting in premature wear and failure of the bearing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuechsel U.S. 8,667,858 as applied to claim 1 above, and further in view of Hafermalz U.S. 2016/0097424.
Fuechsel discloses all the claimed subject matter as described above.
Re clm 7, Fuechsel discloses the tension ring is fixed to the bearing sleeve by a radially inward flange (supporting protrusion, annotated Fig. 11b) and not via welding.
Hafermalz teaches fixing elements to a bearing sleeve in numerous ways including welding ([0015]).
It would have been obvious to one of ordinary skill in the art to substitute the flanged fixing means of Fuechsel with any well-known fixing means such as the welding taught by Hafermalz to achieve the predictable result of securely fastening bearing components together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656